Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previously made 112 rejection are withdrawn in view of the amendments.
	The previously made 103 rejection is maintained. Applicant’s arguments regarding the 103 combination in view of the amendment have been fully considered but are not persuasive. The 103 rejection below details how the prior art of Kanno applies to the amended claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6
	The claim purports to further define said “wheels and the cables” as being made from a conductor and further “wherein the cables are arranged on top of the vehicle”. However it is noted that claim 5 upon which claim 6 depends does not require both said cables and wheels “through at least one of cables and wheels”. Nor does claim 6 positively recite both said cables and wheels as expected ie. “wherein said car further comprises both said cables and wheels”. 
	Therefore it is unclear whether the limitations that further limit the wheels and cables are intended to also both positively recite and include BOTH said cables and wheels into the structure of said car. 
	
		Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno US 2019/0036370 in view of Madera et al. DE102019201783A1.

Kanno teaches:
1, 5. A capacitive power transfer system for a vehicle comprising: 
a vehicle/elevator car (elevator car 11, FIG1A), wherein the vehicle comprises a power receiver plate (220, FIG1A); and
a power transmitter plate (120, FIG1A) separated from the power receiver plate, wherein power is transferred from the power transmitter plate to the power receiver plate to power the vehicle (see Para. 62) and wherein the power receiver plate (220, FIG1A) moves along the power transmitter plate during movement of the vehicle (as is the case as the elevator car moves from floor(s) Np-1 to Nmax, see Spec. Para. [0066 – 0067] with emphasis added:
A power transmitting section 91 is defined as a portion of the section over which the power receiving electrode unit 220 moves (emphasis added) that at least partially opposes the power transmitting electrode unit 120 in which the battery 24 can be charged.

Kanno fails to explicitly teach wherein the vehicle is connected to ground. 
Madera teaches wherein the vehicle is connected to ground via said wheels, (see wheel assembly of FIG 7a-7b). 
It would have been obvious to provide said grounding as taught by Madera into the system of Kanno to provide a known and superior means of grounding said elevator car/vehicle. 

2. The capacitive power transfer system of claim 1, wherein the power transmitter plate and power receiver plate are not in physical contact with one another (see FIG1A).  

3. The capacitive power transfer system of claim 1, wherein the power transmitter plate and the power receiver plate form a primary side and a secondary side of a circuit topology of a double sided LC (see FIG18 noting double sided LC compensation provided by L2/C2 and L3/C3).  

4. The capacitive power transfer system of claim 1, wherein the vehicle includes the power receiver plate and the power transmitter plate is a track that follows the path of the vehicle (see FIG1B and para. 67 “track” read on by said direction of orientation of said transmitter plate(s) thereby forming a track following the course of travel of said elevator car).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel Cavallari/

PRIMARY PATENT EXAMINER
ART UNIT 2836